
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.21

CONSULTING AGREEMENT


        This Consulting Agreement (the "Agreement") is entered into by and
between AmeriVision Communications, Inc. and any current or future affiliates
(the "Company"), and Task Force 3, L.L.C., (the "Consultant").

Recitals:

        WHEREAS, the Company desires to have the assistance of the Consultant,
principally Loni Woodley, an employee of the Consultant, to perform duties as
defined below;

        WHEREAS, the Consultant possesses considerable knowledge and expertise
relating to the management of technology-oriented businesses, especially in the
telecommunications field, The Company desires to avail itself of such knowledge
and expertise by contracting the Consultant, and the Consultant desires to
accept such engagement, on the terms and conditions hereinafter set forth.

        NOW, THEREFORE, in consideration of the promises and the mutual
covenants and obligations hereinafter set forth, the parties agree as follows:

1)Term of Agreement. This Agreement shall remain in effect until the date of
termination ("Termination Date"), as defined by the termination requirements
defined in Section 4 of this Agreement, or 21 months from the date of the
effective date of the agreement, whichever is earlier

2)Consulting Services. During the term of this Agreement, the Consultant will
act as an independent contractor for the Company on as-needed basis, to be
determined at the sole discretion of the Company. In such capacity, the
Consultant will perform such functions as the Company desires and communicates
to the Consultant. The parties anticipate that the Consultant will act as the
Chief Financial Officer of the Company. The parties anticipate that the
contracting duties will include, but not be limited to:

•Responsibilities for accounting operations and personnel •Responsibilities for
financial reporting •Responsibilities for implementation of budgeting and
forecasting process •Oversight and review of financial policies and procedures
•Responsibilities for financial institutional relationships

Both Parties agree that the Consultant will provide the Company with a minimum
of 1,960 annualized work hours. The Consultant will complete those hours
primarily during normal business hours of the Company. However, the Consultant
will have sole discretion of the actual hours worked. From time to time, the
Consultant may take time away from the normal business hours at the Consultant's
sole discretion.

3)Consulting Fee and Expenses. The Company shall pay the Consultant a consulting
fee of $6,350 every two weeks during the term of this Agreement. The Company
also agrees to pay all business expenses incurred to enable the consultant to
perform necessary activities on behalf of the Company. These expenses will
included, but is not limited to, providing an adequate work area that
facilitates the Consultant's ability to complete work assigned, cellular
telephone, providing a computer and cable internet connectivity at the
Consultant's office, all normal business related travel and entertainment
expenses. The Consultant will be allowed to use a Company credit card to pay for
these expenses. The Consultant is required to maintain appropriate records of
all expenses, including but not limited to, a written log and detailed receipts.
The Consultant will prepare a detail expense reimbursement form for all expenses
not paid directly by the Company. The Company will reimburse all expenses not
paid by the Company within fourteen (14) business days after receipt of the
detail expense reimbursement form. The Company also agrees to pay for 50% of any
consulting or attorney fees related to the preparation of this Agreement.

--------------------------------------------------------------------------------

4)Termination of this Agreement. The Company does understand the commitment made
by the Consultant for the term of this Agreement and agrees that any termination
will cause harm to the Consultant. The Company also understands to induce the
Consultant to enter into this Agreement these termination provisions are vital
to this Agreement.

        a)    Notice of Termination. The Company agrees that it will provide the
Consultant with a written notice of any termination of this Agreement forty-five
(45) calendar days prior to the Termination Date. The Consultant agrees that it
will provide the Company a written notice of any termination of this Agreement
forty-five (45) days prior to the Termination Date. The Consultant may terminate
this Agreement for any reason, at the sole discretion of the Consultant. The
Company may terminate this Agreement for any reason, at the sole discretion of
the Company. Any termination will remain subject to the terms of Section 4(c)
Termination Fee below. The Company agrees to indemnify and hold harmless the
Consultant for any and all injury or loss caused by this termination.

        b)    Involuntary Termination. The Company agrees if the Consultant
(primarily Loni Woodley) is incapacitated or disabled by accident and/or
sickness so as to render the Consultant mentally or physically incapable of
performing the services required by this Agreement, the Agreement is
automatically terminated and the Termination Date will be effective 45 days
after the knowledge of the incapacity. The Company does agree the Termination
Fee defined below will be paid to the Consultant after the Termination Date,
according to the provisions defined in Section 4(c) Termination Fee below. The
Consultant, and/or an agent of the Consultant, does agree to provide a Doctor's
certification regarding the incapacity or disability by accident and/or sickness
to the Company.

        Furthermore, the Company agrees if the Consultant (primarily Loni
Woodley) dies during the term of this Agreement, the Agreement is automatically
terminated. The Company does agree the Termination Fee defined below will be
paid to the Consultant after the Termination Date, according to the provisions
defined below.

        c)    Termination Fee. The Company agrees to pay the Consultant an
amount equal to $124,000 of the annualized Consulting Fee (specified in
Section 3 above) (referred to as "Termination Fee") for any termination, whether
initiated by the Company or the Consultant, for any reason, of this Agreement.
The payment of this Termination Fee is due after the Termination Date. The
Company agrees to deposit an amount equal to this Termination Fee into an escrow
account (as per the signed Escrow Agreement attached), designated for the
benefit of the Consultant, within 90 days alter the effective date of this
Agreement. After the Termination Date, the Consultant agrees to withdraw amounts
from the escrow account in equal amounts over a period no less than six months.

In consideration for the Termination Fee, the Consultant agrees to give
reasonable consideration to any extended contract offered by the Company beyond
any current arrangement, whether received as a consulting or contractual
employment offering.

5)Nondisclosure. Without authorization by the Company, Consultant shall not at
any time publish or disclose or authorize anyone else to publish or disclose any
confidential or proprietary information or trade secrets relating to the
business of the Company (or of any affiliate) that is known by Consultant on the
date hereof; or obtained by Consultant while performing services for the
Company. All business records, papers and documents retained or made by
Consultant relating to the business of the Company or any affiliate of the
Company shall be and remain the property of the Company or the affiliate, and
shall be surrendered to the Company upon termination of the Consulting
Agreement. Upon termination of the Consulting Agreement with the Company,
Consultant shall not take, use to the detriment of the Company or any affiliate,
publish or disclose without authorization by the Company, any business record,
paper or document or any correspondence, cost data, customer list, estimate or
market survey containing information or trade secrets relating to the Company or
any affiliate.

--------------------------------------------------------------------------------

6)Liabilities and Claims Against Consultant. The Company (including its agents
acting on behalf of the Company) shall indemnify, and hold the Consultant, and
other personnel of the Consultant, harmless from and against any claims,
liabilities, costs and expenses (including without limitation, attorneys' fees
and the time involved of our personnel) brought against, paid or incurred by the
Consultant at any time and in any way arising out of or relating to the
Consultant's services, except to the extent of gross negligence or willful
misconduct of the Consultant. This provision shall survive the termination of
this Agreement for any reasons. If any portion of these provisions is found to
be illegal or unreasonable by a court of law, then that provision shall be
separate and the rest of the provisions shall remain in force. In no event shall
the Consultant be liable for consequential, special, incidental or punitive
loss, damage or expense (including without limitation, lost profits, opportunity
costs, etc.) even if the Consultant has been advised of their possible
existence. The Company hereby agrees that any breach of this Agreement by
Company will cause immediate injury to the Consultant. Therefore, the Consultant
shall be entitled, in addition to any other right or remedy it may have, to an
injunction without the posting of any bond or other security, enjoining or
restraining the Company from any violation or threatened violation of this
Agreement. In the event that the Consultant is successful in any suit or
proceeding relating to the enforcement of this Agreement, the Company agrees to
pay the reasonable attorney's fees as calculated by the Court.

7)Entire Agreement. This Agreement supersedes in all respects all employment
agreements, arrangements or understandings, whether oral or written between
Consultant and the Company. However, if for any reason this Agreement is found
to be not enforceable by any third party, including but not limited to, a jury
and state legal authority, the Company agrees that the former dated and signed
employment agreement, effective January 14, 2002, between Loni Woodley and the
Company, as well as any extension, will be enforceable in full without any
limitations due to the notice of termination given by Loin Woodley to the
Company on August 2002.

8)Enforcement: Severability: Etc. It is the desire and intent of the parties
that the provisions of this Agreement shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of such
Agreement shall be adjudicated to be invalid or unenforceable, such provisions
shall be deemed amended to delete therefrom the portion thus adjudicated to be
invalid or unenforceable, such deletion to apply only with respect to the
operation of such provisions in the particular jurisdiction in which such
adjudication is made. Otherwise, the invalidity or unenforceability of any
provision, or portion thereof; of this Agreement shall not affect the remainder
of that provision or any other provision of the Agreement.

9)Choice of Law and Venue. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Oklahoma.

10)Headings. The Section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

11)Assignment. No party shall, without the written consent of the other party to
this Agreement, assign or transfer this Agreement or any rights or obligations
under this Agreement; provided, however, that the provisions of this Agreement
shall inure to the benefit of, and be binding upon, the respective heirs, legal
representatives and successors of the parties including, with respect to the
Company, successors by merger, consolidation, transfer of all or substantially
all of the assets of the Company.

12)Notices. All notices, claims, certificates, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given, delivered and received

--------------------------------------------------------------------------------

in person, if delivered or if sent by nationally-recognized overnight courier,
by telecopy, or by registered or certified mail, return receipt requested and
postage prepaid, addressed as follows:

a)If to the Consultant, at:

Task Force 3, L.L.C.
Attn: Victor Woodley, Manager and Member
P.O. Box 116
902 8th Street
Allison, Iowa 50602

b)If to the Company, at:

AmeriVision Communications, Inc.
5900 Mosteller Drive
Suite 1600
Oklahoma City, OK 73112;

Or such other address as the party to whom notice is to be given may have
furnished to the other parties in writing in accordance with this Agreement. Any
such notice or communications shall be deemed to have been delivered and
received: (i) in the case of personal delivery, on the date of such delivery,
(ii) in the case of nationally-recognized overnight courier, on the next
business day after the date when sent, (iii) in the case of telecopy
transmission, when received, and (iv) in the case of mailing, on the fifth (5th)
business day following the day on which such communication is posted.

13)Survival. The terms of Sections 4, 5, 6, 7, 8, 9, 10, 11, 12 and 13 shall
survive termination of this Agreement.

14)Time. Time is of the essence of this Agreement.

        IN WITNESS WHEREOF, the parties have executed this Agreement with an
effective date of the October 1, 2002.

COMPANY:

AMERIVISION COMMUNICATIONS, INC.

/s/  JOHN E. TELLING     

John E. Telling, President/CEO

/s/  DAVID CLARK     

David Clark, Chairman of the Board of Directors

CONSULTANT:

Task Force 3, L.L.C.

/s/  VICTOR WOODLEY    

Victor Woodley, Manager and Member

ACKNOWLEDGEMENT

I hereby acknowledge the existence of this agreement and understand the terms
and conditions

/s/  LONI WOODLEY    

Loni Woodley, Independent contractor for Task Force 3, L.L.C.

--------------------------------------------------------------------------------

Escrow Agreement

        The terms of the Escrow Agreement are agreed upon by the parties signing
the Consulting Agreement between AmeriVision Communications, Inc. and Task Force
3, LLC.

        The Parties agree that the Termination Fee will be remitted according to
the Consulting Agreement and will be held in an escrow account owned and
controlled by the Consultant.

        The Consultant agrees to not withdraw any amounts from the escrow
account prior to any Termination Date defined by the Consulting Agreement. A
Termination can only be executed according to the Terms of the Consulting
Agreement.

        Both Parties understand and agree that all Consulting Fees and Expenses
owed to the Consultant must be paid prior to the Termination Date without regard
to the Termination Fee.

        The Consultant agrees to withdraw the amounts from the escrow account in
equal amounts as per the Consulting Agreement for the time period of
approximately 9 months.

        This is considered an attachment to the Consulting Agreement between
AmeriVision Communications, Inc. and Task Force 3, LLC. therefore no further
signatures are needed on this document.

--------------------------------------------------------------------------------




QuickLinks


CONSULTING AGREEMENT
